Exhibit 10.4

 

Cohn Robbins Holdings Corp.
1000 N. West Street, Suite 1200

Wilmington, DE 19801

 

September 11, 2020

 

Cohn Robbins Sponsor LLC

1000 N. West Street, Suite 1200

Wilmington, DE 19801

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This Administrative Services Agreement (this “Agreement”) by and between Cohn
Robbins Holdings Corp. (the “Company”) and Cohn Robbins Sponsor LLC (the
“Provider”), dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on the New
York Stock Exchange (the “NYSE”) (the “Listing Date”) and continuing until the
earlier of the consummation by the Company of an initial business combination
and the Company’s liquidation (in each case as described in the Registration
Statement on Form S-1 (File No. 333-240277) filed with the Securities and
Exchange Commission) (such earlier date hereinafter referred to as the
“Termination Date”), the Provider shall make available to the Company, at 1000
N. West Street, Suite 1200, Wilmington, DE 19801 (or any successor location or
other existing office locations of the Provider or any of its affiliates),
certain office space, administrative and support services as may be reasonably
requested by the Company. In exchange therefor, the Company shall pay the
Provider the sum of $10,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date.

 

The Provider hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this Agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by all parties hereto.

   

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

 

[Signature page follows]

  

 

 

 

  Very truly yours,       COHN ROBBINS HOLDINGS CORP.           By: /s/ Clifton
S. Robbins     Name: Clifton S. Robbins     Title: Co-Chairman

 

AGREED TO AND ACCEPTED BY:       Cohn Robbins Sponsor LLC           By: /s/
Clifton S. Robbins     Name: Clifton S. Robbins     Title: Manager  

 

 

 

